Citation Nr: 1103505	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2 
(diabetes).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to August 1972.    

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.      


FINDING OF FACT

The Veteran's diabetes is not related to service.  


CONCLUSION OF LAW

Diabetes was not incurred in or aggravated during military 
service, and may not be presumed related to service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided in this decision has been properly 
developed for appellate purposes.  The Board will then address 
the merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id. 

VA provided the Veteran with VCAA notification in December 2005 
and March 2006 letters.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  The Veteran was informed of the elements of his claim, 
and of the evidence necessary to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And the Veteran 
was provided with complete VCAA notification prior to the adverse 
rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  And 
VA obtained medical records relevant to this appeal.  The Board 
notes that VA did not provide the Veteran with a VA compensation 
examination for the claim at issue here.  

As indicated, a VA medical examination and opinion is required 
only when a reasonable possibility exists that such assistance 
would aid in substantiating a claim.  38 U.S.C.A. § 5103A; see 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Court of 
Appeals of Veteran's Claims has recently held that the 
Secretary's duty to provide a medical examination is triggered 
where there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; and (3) an indication that the disability may be 
associated with the Veteran's service; but (4) insufficient 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Here, no reasonable possibility exists that recent medical 
examination or opinion would assist the Veteran in substantiating 
the service connection claim for diabetes.  First, the record 
established that the Veteran has been diagnosed with diabetes.  
So there is no need for an examination for diagnostic purposes.  
Second, as will be further detailed below, there is no evidence 
that an event, injury, or disease occurred in service that led to 
his current diabetes.  Third, the Veteran's diabetes had its 
onset many years following discharge from service.  And fourth, 
there is no competent evidence of record that otherwise links the 
Veteran's diabetes to service.  As such, no reasonable 
possibility exists that medical examination and opinion would aid 
the Veteran in substantiating his service connection claim here.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), 
Duenas and McLendon, both supra.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.




II.  The Merits to the Claim for Service Connection

The Veteran claims service connection for diabetes.  He contends 
that he incurred this disorder due to exposure to herbicides near 
the coast of Vietnam in the early 1970s.  In the rating decision 
on appeal, the RO denied the Veteran's claim.  For the reasons 
set forth below, the Board agrees with that decision.  

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post- service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board may not reject the 
credibility of the Veteran's lay testimony simply because it is 
not corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Certain chronic diseases, including Diabetes Mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Veteran's claim is specifically based on the theory that 
service connection is warranted based on a special presumption 
regarding exposure to herbicide agents.  Specifically, under the 
provisions of 38 C.F.R. § 3.309(e), if a Veteran was exposed to 
an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 38 
C.F.R. § 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include Diabetes Mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975 
(the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on a 
deep- water naval vessel off the shores of Vietnam without proof 
of actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 1975; 
and that this was not inconsistent with the definition of service 
in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  
VAOPGCPREC 27-97 (July 23, 1997).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
upheld VA's interpretation that, for purposes of applying the 
presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), the serviceman must have actually been present 
at some point on the landmass or the inland waters of Vietnam 
during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir 2008).

In Haas, the Federal Circuit reversed an earlier United States 
Court of Appeals for Veterans Claims (Court) ruling, in which the 
Court rejected VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) that required the service member's presence at 
some point on the landmass or the inland waters of Vietnam.  Id.  
In reversing, the Federal Circuit held that the Veteran was free 
to show that he was actually exposed to herbicides while on board 
his ship as it traveled near the Vietnamese coast.  However, he 
was not entitled to the benefit of the presumptions set forth in 
38 U.S.C. § 1116 and the corresponding VA regulations, which are 
limited to those who "served in the Republic of Vietnam."

In sum, 38 C.F.R. § 3.307(a)(6)(iii), requires that for 
presumptive service connection on the basis of herbicide exposure 
in Vietnam, the claimant must have actually been present at some 
point on the landmass or the inland waters of Vietnam during the 
Vietnam conflict.

In this matter, the evidence of record indicates that the Veteran 
served in the contiguous waters off the coast of Vietnam, but 
that he did not serve on Vietnam land mass, or in its inland 
waters.  The Veteran himself admits this in January and June 2007 
statements of record, in which he contends that his proximity to 
Vietnam by ocean water caused him exposure to herbicides.  In 
January 2007 he indicated that he was stationed "immediately off 
the coast of Vietnam" while in June 2007 he indicated presence 
"off the coast of Vietnam for a period of approximately four ... 
months."  The Board notes moreover that the RO attempted to find 
records indicating in-country service.  The RO found evidence 
indicating that the ship on which the Veteran served was present 
in contiguous waters off the coast of Vietnam.  But the RO found 
no evidence indicating that the Veteran personally set foot in 
Vietnam, or served in inland waters.  Based on the record, 
therefore, the presumption to service connection under 38 C.F.R. 
§ 3.309(e) does not apply here.   

Nevertheless, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Stefl v. Nicholson, 21 Vet App 
120 (2007).

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Board has reviewed the record and finds that the evidence 
does not support a claim for direct service connection either.  
The Veteran's service treatment records do not note diabetes.  
The earliest medical evidence of record of the Veteran's diabetes 
is dated in the mid 2000s, over 30 years following service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  And no medical nexus 
evidence of record attributes the Veteran's diabetes to service.  
See Pond, supra.  

Based on the record, the Board finds the preponderance of the 
evidence against the Veteran's claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type 2 
is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


